Citation Nr: 0127754	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an effective date prior to March 27, 1997, for 
the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1968 to November 1969.  He served in Vietnam and his awards 
include the Bronze Star Medal and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

In September 1999, the Board denied entitlement to an 
effective date prior to March 27, 1997, for the grant of a 
100 percent evaluation for PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2001, the Court vacated the Board's September 
1999 decision and remanded the case pursuant to a joint 
motion for remand.

In May 2001, the Board invited the veteran's attorney to 
submit additional argument and evidence in support of the 
appeal within 90 days.  In August 2001 the veteran's attorney 
requested an extension to October 29, 2001, for the 
submission of additional documentation.  The Board notified 
the attorney that it had extended the time for the submission 
of materials to November 5, 2001.  In a letter dated November 
15, 2001, the attorney requested an extension to December 14, 
2001, for submission of additional argument.  The following 
day several exhibits, including a summary of the veteran's 
earnings from 1964 through 1993, were received by the Board.

In a letter dated November 20, 2001, the veteran's attorney 
stated that the veteran did "not waive Office of Original 
Jurisdiction adjudication of the attached argument submitted 
for consideration by the Board of Veterans' Appeals, unless 
the benefit sought on appeal is granted pursuant to 38 C.F.R. 
§ 20.1304(c)."  It was asserted that "VA should grant an 
earlier effective date for this veteran that goes back to the 
day of his release from service when his PTSD symptoms were 
already present."  The Board is of the opinion that the 
benefits to which the additional evidence and argument relate 
may not be allowed without referral to the agency of original 
jurisdiction for development and adjudication.  Inasmuch as 
the Board is remanding the case so that the additional 
evidence and argument may be initially considered by the RO, 
the attorney's latest motion for an extension of time is 
rendered moot.


REMAND

In the joint motion for remand, the parties stated that in 
light of the evidence the appellant appeared to have 
reasonably raised an informal claim for a total disability 
rating based on individual unemployability (TDIU).  The 
parties acknowledged that the issue before the Board involved 
the question of the appropriate effective date for the 100 
percent schedular award.  It was pointed out that the 
adjudication of the reasonably raised TDIU claim may impact 
that claim, insofar as a favorable decision on such a claim 
could possibly affect the date on which a total award of 
benefits becomes effective.

It is argued that since the veteran checked that he was not 
employed in box 22A of his original application [VA Form 21-
526, Veteran's Application For Compensation Or Pension] that 
should be considered an informal claim for TDIU.  It is 
further asserted that the veteran made other references to 
being unemployed and totally disabled and that these 
references should also have raised informal TDIU claims.  
However, the record shows that, in December 1995, the RO 
responded to these assertions by asking the veteran to 
provided identifying information on past employers to assist 
in the development of his claim.  He did not provide the 
requested information and next contacted the RO more than a 
year later, in March 1997 (the current effective date for the 
schedular 100 percent rating).

There has been a significant change in the law during the 
pendency of this appeal.  VCAA (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the Appellant's Brief dated in January 2001, the appellant 
asserted that VA was notified that records may exist from the 
Agent Orange Administration, the Social Security 
Administration, Dr. Chang, John Washington and the Maui Vet 
Center which may contain evidence pertinent to the 
appellant's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should notify the veteran, 
through his attorney, to submit any 
evidence which might support his claim to 
an earlier effective date.  They should be 
told to identify any evidence which they 
wish VA to assist them in developing.  

3.  The RO should attempt to obtain 
records pertaining to the veteran from the 
Agent Orange Administration, the Social 
Security Administration, Dr. Chang, John 
Washington, the Maui Vet Center, and any 
other sources identified by the appellant.

4.  Thereafter, the RO should determine 
whether the appellant raised an informal 
claim for TDIU prior to March 27, 1997, 
and, if so, whether any such claim remains 
open, giving careful consideration to the 
contents of the Joint Motion For Remand to 
the Board and to Stay Proceedings dated in 
February 2001.  If the RO determines that 
a claim for TDIU remains open, the RO 
should adjudicate this claim.  
Additionally, the RO should address the 
arguments advanced by the appellant's 
attorney, including the claim for an 
earlier effective date for the grant of 
service connection for PTSD.  If the 
decision is adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evi-
dence and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


